UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


LYNN BROWN,                              
                  Plaintiff-Appellant,
                 v.
WILLIAM J. HENDERSON, Postmaster                No. 00-2044
General, United States Postal
Service, A Federal Agency,
                Defendant-Appellee.
                                         
            Appeal from the United States District Court
      for the Western District of North Carolina, at Charlotte.
               H. Brent McKnight, Magistrate Judge.
                        (CA-99-498-3MCK)

                      Submitted: March 9, 2001

                      Decided: March 23, 2001

 Before WIDENER, WILLIAMS, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Roger W. Rizk, ROGER W. RIZK, P.A., Charlotte, North Carolina,
for Appellant. Mark T. Calloway, United States Attorney, James M.
Sullivan, Assistant United States Attorney, Charlotte, North Carolina;
Eric J. Scharf, Managing Counsel, Stephan J. Boardman, UNITED
STATES POSTAL SERVICE, Washington, D.C., for Appellee.
2                        BROWN v. HENDERSON
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                               OPINION

PER CURIAM:

   Lynn Brown appeals the magistrate judge’s dismissal of her com-
plaint against the United States Postmaster General. Brown alleged
the Postal Service discriminated against her because of her physical
disabilities, in violation of the Americans with Disabilities Act of
1990, 42 U.S.C.A. §§ 12101-12213 (West 1995 & Supp. 2000)
("ADA"). Finding no reversible error, we affirm.

   From 1988 to 1996, Brown was employed as a postal carrier for the
Postal Service. In 1998, Brown filed an internal Equal Employment
Opportunity ("EEO") complaint alleging physical disability discrimi-
nation. The Postal Service’s EEO Office dismissed Brown’s com-
plaint as untimely. Next, Brown appealed the EEO’s dismissal to the
Equal Employment Opportunity Commission ("EEOC"). The EEOC
dismissed Brown’s appeal as untimely. Finally, Brown challenged the
EEOC’s dismissal in the district court. The Appellee moved to dis-
miss, asserting Brown failed to state a claim upon which relief could
be granted. The magistrate judge granted the Appellee’s motion to
dismiss because Brown’s complaint failed to state a claim against the
Postal Service.

   The magistrate judge did not abuse his discretion by dismissing
Brown’s ADA claim because the Postal Service is not subject to suit
under the ADA. 42 U.S.C.A. § 12111(5)(B); see also Spence v. Straw,
54 F.3d 196, 197 (3d Cir. 1995) (holding that suit under the Rehabili-
tation Act of 1973, 29 U.S.C.A. §§ 701-797 (West 1999 & Supp.
2000), "is the exclusive means by which a plaintiff may raise claims
against federal agencies relating to handicap discrimination").

  Additionally, the magistrate judge did not abuse his discretion by
denying Brown’s request to amend her complaint to allege claims
under the Rehabilitation Act, the statutory basis for raising a disability
                        BROWN v. HENDERSON                          3
discrimination claim against a government agency. Brown failed to
timely pursue her administrative remedies and therefore cannot seek
relief in district court under the Rehabilitation Act. See 29 U.S.C.A.
§ 794a(a)(1) (stating that the "remedies, procedures, and rights" in
Title VII of the Civil Rights Act of 1964 "shall be available" to any
federal employee complaining of discrimination against the handi-
capped); Long v. Ringling Bros.-Barnum & Bailey Combined Shows,
9 F.3d 340, 342 (4th Cir. 1993) (noting that "a federal employee must
exhaust his administrative remedies before bringing an action in dis-
trict court" under the Civil Rights Act).

  Accordingly, Brown’s complaint was properly dismissed. We dis-
pense with oral argument because the facts and legal contentions are
adequately presented in the materials before the court and argument
would not aid in the decisional process.

                                                         AFFIRMED